Title: From Thomas Jefferson to George Jefferson & Company, 13 January 1800
From: Jefferson, Thomas
To: George Jefferson & Company



Dear Sir
Philadelphia Jan. 13. 1800.

I wrote to you yesterday inclosing an order in favor of mr Barnes for mr Short’s principal & interest due from the Jas. river co. as also a bank post note on mr Heth for 800. Doll. to be applied to my credit. I have in consequence by letters of this day authorised Richard Richardson (Albemarle) to draw on you for 329. Doll. and mr John Watson of Milton to draw on you for 116 D. 17 which draughts be pleased to honor, when they shall be presented. early in February a draught of mine in favor of William Page of Albemarle for 80. Doll. dated in Dec. but paiable in February will be presented which make up the whole of the calls which this remittance was meant to cover. that in favor of Wardrop for 94. D [93] was mentioned yesterday. I am Dear Sir
Yours sincerely & affectionately

Th: Jefferson

